Detailed Office Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to the claims filed 5/9/2022. Claim 2 is canceled.  Claims 1, 3, 4, 6, 12-15 and 20 are amended.  
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Final authorization for this examiner’s amendment was given in a telephone interview with David J. Bovitz 5/19/2022. 

The CLAIMS have been amended as follows: 

1. (CURRENTLY AMENDED) An apparatus, comprising:
a housing having apertures through which material can enter and exit;
an anode coupled to the housing upstream from a plurality of cathodes;
a leptonic source configured to emit beam electrons into the housing to ionize the material into a plasma according to a selectable ionization degree and deposit charge onto the plurality of cathodes in a progressively more negatively charged arrangement to establish an electric field of a selectable intensity in the plasma;
a magnetic field source configured to produce a magnetic field in the plasma at a selectable angle to a flow of the plasma to at least partially entrain plasma electrons;
wherein ions of the plasma are accelerated downstream in the housing by the electric field and impart momentum to a portion of the material to produce a thrust proportional to the selectable ionization degree of the plasma and the selectable intensity of the electric field.
3. (CURRENTLY AMENDED) The apparatus of claim 1, comprising:
power circuitry electrically coupled between at least two among the anode and the plurality of cathodes;
the power circuitry configured to establish the progressively more negative charged arrangement, and provide electrical power to control circuitry configured to control the selectable ionization degree of the plasma and the selectable intensity of the electric field according to a desired thrust level.
4. (CURRENTLY AMENDED) The apparatus of claim 1, comprising:
the leptonic source configured to emit the beam electrons with an angular configuration among the plurality of cathodes that establishes the progressively more negative charged arrangement.
6. (CURRENTLY AMENDED) The apparatus of claim 5, wherein the state in which electron capture decay is below [[a]] the threshold probability comprises a fully ionized state of an isotope capable of electron capture decay.
13. (CURRENTLY AMENDED) The method of claim 12, wherein an anode is positioned upstream from the plurality of cathodes.
14. (CURRENTLY AMENDED) The method of claim 13, further comprising:
in power circuitry electrically coupled between at least two among the anode and the plurality of cathodes, establishing the progressively more negative charge arrangement, and providing electrical power to control circuitry configured to control the selectable ionization degree of the plasma and the selectable intensity of the electric field according to a desired thrust level.
15. (CURRENTLY AMENDED) The method of claim 13, further comprising:
emitting the electrons from the leptonic source with an angular configuration among the plurality of cathodes that establishes the progressively more negative charge.
Allowable Subject Matter
Claims 1 and 3-20 are allowable.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of record does not teach a leptonic source configured to emit beam electrons into the housing to ionize the material into a plasma according to a selectable ionization degree and deposit charge onto the plurality of cathodes in a progressively more negatively charged arrangement to establish an electric field of a selectable intensity in the plasma in combination with the other limitations of the claim.
Regarding claim 12, the prior art of record does not teach controlling emission of electrons from a leptonic source into a housing to ionize material introduced into the housing and deposit charge onto a plurality of cathodes as having progressively more negative charge to establish an electric field in the material in combination with the other limitations of the claim.
Regarding claim 20, the prior art of record does not teach the leptonic source configured to emit the electrons into the chamber to ionize the gas according to a selectable ionization degree and deposit charge onto the plurality of cathodes in a progressively more negatively charged arrangement to establish an electric field of a selectable intensity in combination with the other limitations of the claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM LEE BREAZEAL whose telephone number is (571)272-5792. The examiner can normally be reached Monday-Friday 9:30-6:00 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571) 272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM LEE. BREAZEAL/
Examiner
Art Unit 3741



/ARUN GOYAL/Primary Examiner, Art Unit 3741